Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed petitioner’s application to invalidate a petition designating Patrick C. Pokorski (respondent) as a candidate for the Town of Lancaster Highway Superintendent in the Republican primary. Petitioner failed to meet his burden of establishing fraud by clear and convincing evidence (see, Simcuski v Saeli, 44 NY2d 442, 452). Respondent’s attesting to five signatures when not in proximity with the signers did not warrant the inference that fraud permeated the entire petition (see, Matter of Quinones v Bass, 45 NY2d 811). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J.—Election Law.) Present—Green, J. P., Wisner, Doerr, Balio and Boehm, JJ. (Filed Aug. 20, 1997.)